Citation Nr: 1514734	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-11 555	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Timeliness of appeal on the issue of entitlement to Veterans Affairs (VA) benefits, to include nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The appellant does not have recognized qualifying service in the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the appellant's claim for VA benefits.

The appellant's Substantive Appeal requested a Travel Board hearing before a Member of the Board at the RO, and a Travel Board hearing was duly scheduled in January 2015.  The appellant failed without explanation to appear at the scheduled hearing, and the Board will accordingly proceed as though the request for hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2013, the appellant requested that the claim for VA benefits be reopened.  As this request to reopen has not been adjudicated, it is REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The appellant submitted a claim for veterans benefits in August 2011; on September 22, 2011, the RO sent the appellant a letter stating that the claim had been denied.

2.  The appellant submitted a Notice of Disagreement (NOD) that was received by the RO on December 23, 2011; the RO issued a Statement of the Case (SOC) on October 16, 2012.

3.  The appellant's Substantive Appeal was received by the RO on March 7, 2013, more than one year after the appellant was advised the claim had been denied and more than 60 days after the RO sent the appellant an SOC. 


CONCLUSION OF LAW

The appellant's Substantive Appeal of the September 2011 RO decision that denied entitlement to veterans' benefits was not timely.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue in this case is whether the appellant filed a timely substantive appeal in regard to a September 2011 RO decision that denied entitlement to veterans' benefits.

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  

The claimant is afforded a period of 60 days from the date the SOC is mailed to file the substantive appeal, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of mailing of     the SOC will be presumed to be the same as the date of the SOC, and the date of mailing of the determination will be presumed to be the same as the date of that letter, for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b).  

An extension for filing a substantive appeal may be granted for good cause if a motion is filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  

In this case, an RO decision in September 2011 denied the appellant's claim of entitlement to veterans' benefits.  The file contains a letter dated September 22, 2011, in which the RO advised the appellant of the decision.  The appellant filed an NOD that was received by the RO on December 23, 2011.  The RO issued an SOC on October 15, 2012, and sent the SOC to the appellant with a cover letter, a VA Form 9, and a discussion of appeals options one day later (October 16, 2012).

To perfect the appeal, the appellant was required to file a Substantive Appeal within one year of the issuance of the determination being appealed (i.e., not later than September 22, 2012) or within 60 days of the mailing of the SOC (i.e., not later than December 15, 2012), whichever was later.  In this case, December 15, 2012, fell on a Saturday, so a Substantive Appeal received on December 17, 2012 would have been timely.  

Although the appellant submitted a letter that was received in November 2012, that letter was dated and signed by the appellant prior to issuance of the SOC and merely reflects a request for an expedited decision in her claim to be made.  As it was dated prior to the SOC, it therefore cannot reflect a response to the SOC. 

As noted above, the appeals period ended December 17, 2012.  The appellant's Substantive Appeal (VA Form 9), dated February 28, 2013 was not received at     the RO until March 7, 2013, 80 days after the appeals period ended.

As noted above, an extension for filing a substantive appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  However, review of the claims file discloses no correspondence from the appellant to VA during the appeals window that can be construed as a request for such an extension.

The record does not show, and the appellant has not argued, that VA failed to advise her of the procedures required to perfect an appeal, or that the RO's correspondence was sent to an incorrect address.  The appellant has also not presented any reason why the appeal period should be tolled for good cause.  

In summary, in the absence of a timely substantive appeal, the petition for appellate review of the issue of entitlement to veterans benefits is rejected in accordance with 38 U.S.C.A. § 7108.  Further, in the absence of a timely appeal, the September 2011 decision denying entitlement to veterans' benefits is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

As a final matter, the Board notes that the issue in this case is whether the appellant perfected an appeal to the Board in a timely manner as required by statute and regulation.  The outcome rests on the interpretation and application of the relevant law; in such cases, the provisions of the Veterans Claims Assistance Act (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

A substantive appeal having not been timely filed in regard to the September 2011 RO decision that denied entitlement to veterans' benefits, the petition for appellate review of that decision is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


